15 So. 3d 884 (2009)
MORTELLARO & SINADINOS, PLLC, Appellant,
v.
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee of Ameriquest Mortgage Securities, Inc. Asset Backed Pass Through Certificates, Series 2005-R2 Under the Pooling and Servicing Agreement dated as of March 1, 2005, Without Recourse; James Steven Mahood; Mary E. Mahood; Unknown Tenant 1; Unknown Tenant II; American General Home *885 Equity, Inc., and any Unknown Heirs, Devisees, Grantees, Creditors, and other Unknown Persons or Unknown Spouses Claiming by, through, and under any of the Above-Named Defendants, Appellees.
No. 1D09-0244.
District Court of Appeal of Florida, First District.
July 31, 2009.
Gina M. Sinadinos, Mortellaro & Sinadinos, PLLC, pro se, Appellant.
Frank A. Reder, Butler & Hosch, P.A., Orlando, for Appellees.
PER CURIAM.
DISMISSED. See Mortellaro & Sinadinos, PLLC v. Countrywide Home Loans, Servicing LP, et al, 14 So. 3d 278 (Fla. 1st DCA 2009).
PADOVANO, BROWNING, and THOMAS, JJ., concur.